Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 21, 2018

                                       No. 04-17-00739-CV

           Edward R MEZA, Jr., Sylvia Meza and New Braunfels Home Health Inc.,
                                       Appellants

                                                 v.

                                          Gloria BURNS,
                                             Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2015CV00380
                           Honorable Karen Crouch, Judge Presiding

                                          ORDER
       By order dated May 31, 2018, appellant was ordered to show cause by June 15, 2018,
why this appeal should not be dismissed for want of prosecution for failing to timely file the
appellant’s brief. Appellant filed a response stating the attorney erroneously calendared the
deadline for filing the brief. Appellant filed his brief with his response. The appeal is
RETAINED on the docket of the court.

        Although appellant’s brief contains an appendix, the appendix does not contain a copy of
the trial court’s judgment. See TEX. R. APP. P. 38.1(k). Although the Court is not ordering the
appellant to rebrief at this time, appellant is instructed to file an appendix containing the trial
court’s judgment within ten days from the date of this order. This order does not affect the
deadline for the filing of the appellee’s brief which is due to be filed no later than July 16, 2018.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of June, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court